Citation Nr: 0937394	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the right lower leg, 
involving Muscle Group XI.

2.  Entitlement to service connection for a right knee, right 
ankle, and right heel condition and left plantar fasciitis, 
to include as secondary to a gunshot wound to the lower right 
leg. 

3.  Entitlement to service connection for a stroke.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the RO 
in Lincoln, Nebraska, which increased the evaluation of the 
Veteran's gunshot wound from 10 percent to 30 percent, and on 
appeal from a July 2006 rating decision, which continued the 
30 percent rating for the Veteran's gunshot wound and denied 
service connection for a right knee, right ankle, and right 
heel condition and left plantar fasciitis, and denied service 
connection for a stroke.  

In his April 2007 VA Form 9, the Veteran requested a hearing 
before the Board in Washington, DC.  An April 2007 Report of 
Contact form indicates that the Veteran advised the RO that 
he did not want a Board hearing and that he preferred that 
his appeal be forwarded to the Board without such a request.  
Accordingly, the Veteran's request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2008)

The Board notes that the RO characterized the Veteran's March 
2006 statement as a new claim for an increase in the 
evaluation of his gunshot wound to the right lower leg.  
However, as this statement was submitted within one year of 
the April 2005 rating decision granting an increase in that 
evaluation from 10 percent to 30 percent, the Board considers 
this statement a Notice of Disagreement (NOD) to that 
decision.  

The Board also notes that in the January 2007 Statement of 
the Case (SOC) and October 2007 Supplemental Statement of the 
Case (SSOC), the RO characterized the Veteran's claim of 
entitlement to service connection for a stroke in terms of 
whether it was secondary to his service-connected gunshot 
wound.  However, the Veteran never actually advanced this 
theory regarding the etiology of his condition.  Accordingly, 
the Board has characterized the Veteran's claim more 
generally, which is in keeping both with the content of the 
Veteran's initial claim and with the way the issue was 
characterized in the July 2006 rating decision.  Of course, 
the Board will still consider and discuss all possible bases 
of entitlement. 


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum 
schedular rating for residuals of a gunshot wound to the 
right lower leg, involving Muscle Group XI.

2.  The Veteran's right knee, ankle and heel condition and 
left plantar fasciitis have not been shown to be caused or 
aggravated by his gunshot wound or otherwise related to 
service.  

3.  The Veteran's occasional transient ischemic attacks or 
partial seizures have not been shown to be incurred in or 
otherwise related to service and were not manifest within one 
year of service. 


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to a rating in excess of 30 
percent for residuals of a gunshot wound to the right lower 
leg, involving Muscle Group XI.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, DC 5205, § 4.73, DC 5311 
(2008).

2.  The Veteran's right knee, ankle and heel condition and 
left plantar fasciitis were not caused or aggravated by his 
service-connected gunshot wound, and are not otherwise 
related to military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

3.	The Veteran's ischemic attacks or partial seizures were 
not incurred in or aggravated by active service, nor may 
they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113,
4.	(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a right knee, right ankle, and right heel condition and 
left plantar fasciitis, and his claim for service connection 
for a stroke, VA has met all statutory and regulatory notice 
and duty to assist provisions.  With respect to his claim for 
an increased rating, VA did not satisfy all the notice 
requirements under the VCAA, but the Veteran was not 
prejudiced by any deficiency in such notice.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, with respect to the Veteran's service connection 
claims, a letter sent to the Veteran in March 2006 informed 
the Veteran of what evidence was required to substantiate a 
claim for secondary service connection, and of the Veteran's 
and VA's respective duties for obtaining such evidence.  It 
also provided notice regarding the degree of disability and 
the effective date.  However, it did not provide notice as to 
establishing service connection on a direct basis.  This 
deficiency was cured by a September 2007 letter which did 
provide such notice.  Although this letter was not sent prior 
to initial adjudication of the Veteran's claim, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).  Thus, the 
Veteran was not prejudiced by any delay as his case was 
subsequently readjudicated and an SSOC issued in October 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, in a November 2007 response to this letter, the 
Veteran indicated that he had no other information or 
evidence to submit in support of his claim.  The Board 
concludes that the duty to notify with respect to the 
Veteran's service connection claims has been satisfied. 

With respect to the Veteran's claim for an increased rating, 
the March 2006 letter provided notice of the Veteran's and 
VA's respective duties for obtaining evidence in support of 
his claim.  It thus satisfied Quartuccio elements two and 
three.  See Quartuccio, supra.   In order to satisfy the 
first Quartuccio element in a claim for an increased rating, 
i.e. notice of what evidence is necessary to substantiate the 
claim, section 5103(a) compliant notice must meet the 
following four part test:

(1) the Secretary must notify the claimant that, to 
substantiate a claim, the claimant needs to provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the natural effect of producing 
prejudice and thus the Secretary has the burden of 
demonstrating that there was clearly no prejudice to the 
veteran based on any failure to give notice as to this 
element.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), revs' on other grounds; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, any defect in the March 2006 and September 2007 
notice letters pertains to the first Quartuccio element, and 
thus is presumed to have prejudiced the Veteran.  
Accordingly, the burden shifts to the Secretary of 
demonstrating that the Veteran was not in fact prejudiced by 
any lack of notice.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Mayfield, 19 Vet. App. at 121.  The Court 
has indicated that this is not an exclusive list of ways that 
error may be shown to be non-prejudicial.  See Vazquez-
Flores, 22 Vet. App. at 46 & n.2.  The determination is 
whether the error affected the essential fairness of the 
adjudication.  See Mlechick v. Mansfield, 503 F.3d 1340, 
1345-46 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 
Vet.App. 112, 118 (2007); Mayfield, 19 Vet. App. at 116.  
    
As to the first element, the March 2006 letter notified the 
Veteran that he must submit medical or lay evidence 
demonstrating that his service-connected disability had 
gotten worse.  It also notified the Veteran that VA would 
consider the impact of the condition on his employment.  
However, it did not provide notice that the Veteran should 
also submit evidence showing the impact of the disability on 
his daily life.  Nevertheless, in an April 2006 VA 
examination, the Veteran explained to the examiner how his 
disability affects his daily life.  Because the Veteran 
actually submitted evidence regarding how his condition 
affects him in his daily life, any failure to provide him 
with adequate notice of this element is not prejudicial.  
See Mlechick, supra.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, supra.  

As to the second element, the Board notes that the Veteran 
is service connected for residuals of a gunshot wound to the 
right lower leg, involving Muscle Group XI.  As will be 
discussed below, injuries to Muscle Group XI are rated under 
Diagnostic Code 5311, 38 C.F.R. § 4.73.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and 
that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

The March 2006 letter provided adequate notice with respect 
to the third and fourth Vazquez-Flores elements.  It 
informed the Veteran that a disability rating is determined 
by using a schedule for evaluating disabilities, and that VA 
considers the nature and symptoms of the condition, the 
severity and duration of the symptoms, and their impact upon 
employment.  While there was no mention of the effect of 
those symptoms on daily life, the Veteran had an opportunity 
to discuss their impact on his daily life during the April 
2006 VA examination, as discussed above.  See Mlechick, 
supra.  The letter also provided examples of the types of 
evidence the Veteran could submit in support of his claim.  
Thus, the third and fourth Vazquez-Flores elements have been 
satisfied.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  
Moreover, the Board notes that the Veteran is already in 
receipt of the maximum schedular rating for this disability.  
Thus, any deficiency in complying with the requirements of 
Vazquez-Flores is rendered moot.  Further, the Federal 
Circuit recently held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments.  See Vazquez- 
Flores v. Shinseki, No. 08-7150 (Fed.Cir. Sept. 4, 2009).  
So, those provisions cited above are no longer required even 
though they were met.  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records, VA medical records, and private treatment 
records are in the file.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the claim.  The Board concludes that 
the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
with respect to a claim for an increased rating, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the Veteran with appropriate examinations in 
April 2006 and May 2006.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they are predicated on a full reading of the VA 
and private medical records in the Veteran's claims file and 
provide a complete rationale for the opinion stated, relying 
on and citing to the clinical findings made on examination.  
Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's condition since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  
38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick, supra.  



II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
right lower leg, involving Muscle Group XI.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

The Veteran sustained a gunshot wound to the lower right leg, 
resulting in damage to Muscle Group XI.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c) (2008).  

The provisions of 38 C.F.R. § 4.56(d) provide that 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323, shall be classified as "slight," 
"moderate," "moderately severe," or "severe."  The Veteran's 
muscle injury is currently rated as 30 percent disabling 
under Diagnostic Code (DC) 5311.  This evaluation indicates 
that his muscle injury is "severe," as defined by VA 
regulation, and constitutes the highest rating available for 
Muscle Group XI.  See 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2008). 

Under 38 C.F.R. § 4.56(d)(4), a severe disability of the 
muscles is defined as follows:

(i) Type of injury: Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intramuscular binding and scarring.

(ii) History and complaint: Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii) Objective findings: Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and 
explosive effect of the missile.  (B) Adhesion of 
scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) Adaptive 
contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle.  (G) Induration 
or atrophy of an entire muscle following simple 
piercing by a projectile.

In a February 2005 VA examination, the Veteran stated that 
over the years there has been some increase in discomfort and 
easy fatigability of the ankle joint.  He stated that there 
is some lack of endurance and an increase in stiffness and 
weakness and occasional pain, but no swelling or redness 
appreciated.  He stated that it is mild to moderate in 
severity, occurs about four to five times a year with flare-
ups, and lasts about one week.  The symptoms seem to be 
aggravated with increased ambulation.  Also, inactivity can 
cause it to stiffen up to the point that he has difficulty 
moving the ankle.  As a result, winters can be difficult and 
recently whenever he bumped the area there was a neuropraxic 
type of pain that was unbearable.  The Veteran denied any 
functional impairment during these episodes.  There was no 
bony involvement in the injury, but he had a fair amount of 
muscle wasting, destroyed muscle and skin grafting down to 
the tibia.  There was marked atrophy in the area.  Although 
there was no nerve damage, the superior aspect of the wound 
was very sensitive to any tactile stimulation or other 
injuries.  At the time of the examination, the Veteran had 
discomfort with increase in walking, standing in one position 
too long or sitting in one position too long.  The ankle felt 
like it locked on him and increased activity could cause 
fatigue.  

On physical examination, the Veteran was able to dorsiflex to 
20 degrees and plantarflex to 40 degrees.  He had difficulty 
with eversion of the ankle past 30 degrees and with inversion 
past 10 degrees, in which case he had increasing pain and 
obvious fatigability, and a slight weakness against 
resistance in comparison to the left foot and ankle.  The 
Veteran did not have incoordination or lack of endurance.  
The functional impact was secondary to pain.  About four 
centimeters above the medial malleloli was a 5.5 x 4 
centimeter scar that was 1.5 centimeters depressed and 
overlying the tibia.  There was a neuropraxic vicinity just 
on the superior aspect of the wound.  With fine touch it was 
hypersensitive.  However, the Veteran had good pulses 
distally and no atrophy of the muscle above the vicinity and 
slight atrophy just below.  The scar was adherent and there 
was obvious tissue loss.  There was no loss of muscle 
function appreciated at this time.  

In an April 2006 VA examination, the Veteran complained of 
daily pain, stiffness, and weakness in his lower right leg.  
Flare-ups occurred with cold and damp weather and activity, 
lasting from a number of hours to a number of days.  The 
Veteran denied any functional impairment during a flare-up 
and stated that the flare-ups do not interfere with his job 
or his daytime activities.  The physical examination showed a 
somewhat large defect noted above the right medial malleolus 
from the old gunshot wound.  The area of the scar and 
underlying tissue loss was 6 centimeters by 4 centimeters in 
an oval type pattern.  Dorsiflexion and plantar flexion was 
from 0 to 20 and 0 to 45 respectively with no varus or valugs 
angulation of the os calcis.  However, the Veteran did not 
have much lateral and medial movement of the foot and ankle.  
The ankle did not appear to be unstable.  No soft tissue 
swelling or discoloration or crepitus was noted.  There was 
mild discomfort over the distal right lower leg on repeated 
range of motion exercises, but no weakness, fatigue, or 
incoordination was noted.  The Veteran did exhibit weakness 
with repetitive use.  

As noted above, the Veteran's gunshot wound has been rated as 
30 percent disabling, indicating that it is severe.  Because 
the Veteran is already in receipt of the maximum schedular 
rating for Muscle Group XI, and there is no evidence of 
damage to any other muscle group, an increased rating of the 
gunshot wound is not possible under VA law.  See 38 C.F.R. 
§ 4.73, DC 5311.  In addition, the maximum rating for 
unilateral foot impairment is also 30 percent.  See DCs5276-
5284.  The Board also notes that the Veteran's scar from the 
gunshot wound has been separately evaluated as 10 percent 
disabling in a January 2007 rating decision and that issue is 
not on appeal.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  In 
determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)

The Board finds that the Veteran's gunshot wound does not 
warrant an extraschedular rating.  As discussed above, the 
Veteran has complained of easy fatigability of the ankle 
joint, some lack of endurance, daily pain, stiffness, flare-
ups during cold or damp weather or increased activity, 
unbearable pain when he bumps the area of the wound, and 
locking of the ankle during periods of inactivity.  The 
Veteran denied any functional impairment during a flare-up 
and stated that the flare-ups do not interfere with his job 
or his daytime activities.  These symptoms are already 
contemplated by the schedular criteria.  See 38 C.F.R. 
§§ 4.56(d), 4.73, Diagnostic Code 5311.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his gunshot wound or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's gunshot 
wound disability with the established criteria found in the 
rating schedule for gunshot wound disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability during the appeal 
period.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
disability itself markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  

Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




III. Service Connection

A. Right Knee, Right Ankle, and Right Heel Condition, and 
Left Plantar Fasciitis

The Veteran contends that he is entitled to service 
connection for a right knee, right ankle, and right heel 
condition, and left plantar fasciitis.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran must first establish that he has a current 
disability.  In the May 2006 VA examination, the Veteran 
reported giving-way, instability, pain, stiffness, weakness, 
locking and swelling episodes of the right foot and ankle.  
The examiner diagnosed him with bilateral plantar fasciitis.  
In a March 2006 private treatment record, the Veteran was 
diagnosed with plantar fasciitis in the left heel.  The Board 
finds the Veteran has a current disability of the right knee, 
right ankle, and right heel and a disability of the left 
heel. 

With respect to the second Hickson element, the evidence must 
show in-service incurrence or aggravation of a disease or 
injury.  The Board has reviewed the Veteran's service 
treatment records.  A July 1969 treatment record shows that 
the Veteran sustained a penetrating gunshot wound to the 
right lower leg.  There was no artery or nerve involvement.  
The Veteran reported in his June 1970 separation from service 
examination that he had cramps in his legs and foot trouble.  
Otherwise, this examination and the rest of the service 
treatment records are negative for a right knee, ankle, or 
heel condition or a left foot condition.  There is also no 
evidence of an injury to the left foot in service.  Based on 
the Veteran's gunshot wound, the Board finds there was 
incurrence of a disease or injury with respect to the 
Veteran's right knee and foot, but not his left foot. 

With respect to the third Hickson element, the evidence must 
show that there is a nexus between the claimed in-service 
disease or injury and the current disability.  Preliminary, 
the Board notes that the Veteran's right lower leg muscle 
injury due to his gunshot wound is already service connected 
under Diagnostic Code 5311, which includes the muscles of the 
lower leg and foot.  See 38 C.F.R. § 4.73.  Thus, the only 
issue is whether there are additional disabilities caused by 
the gunshot wound. 

The Board has reviewed the Veteran's post-service medical 
records.  In the February 2005 VA examination, the Veteran 
stated that over the years there has been some increase in 
the discomfort and easy fatigability of the ankle joint.  The 
examiner noted that there was no bony involvement but the 
Veteran had a fair amount of muscle wasting, destroyed 
muscle, and skin grafting down to the tibia.

In a March 2006 private treatment record, the Veteran 
complained of a tender left heel.  He was diagnosed with 
persistent left plantar fasciitis.

In a April 2006 VA examination, the Veteran stated that he 
sprained his right leg about fifteen years earlier when he 
fell on some ice.  An x-ray study revealed a small calcific 
fragment just distal to the right medial malleolus that might 
represent an old trauma.  An irregularity of the lateral 
malleolus might also represent an old trauma.  Enthesophytes 
were observed at the insertion of the plantar fascia and 
Achilles tendon. 

In the May 2006 VA examination, the Veteran again stated that 
over the years there has been some increase in the discomfort 
and easy fatigability of the ankle joint.  He stated that 
since the previous autumn he had developed bilateral plantar 
fasciitis.  He had been treated with a heel cup and 
injections.  An x-ray of the right knee showed that the bones 
and soft tissues were normal.  There was no effusion, 
fracture, or dislocation.  X-rays of his right ankle revealed 
osteophytes from his calcaneus as well as irregularity of his 
distal fibula consistent with an old trauma. The x-ray also 
revealed a calcific fragment distal to the medial malleolus, 
which might also represent an old trauma.  X-rays of the feet 
showed redemonstration of the osteophytes from the calcaneus 
as well as an anterior osteophyte off the left talus.  The 
examiner diagnosed the Veteran with bilateral plantar 
fasciitis as well as tissue loss, weakness, and 
hypersensitivity due to a gunshot wound to the right lower 
extremity.  

The examiner concluded that based on a complete review of the 
records, review of the Veteran's history, a physical 
examination of the Veteran, and a review of the radiographic 
studies, it was within a reasonable degree of medical 
certainty that the Veteran's right knee, right ankle, and 
right heel condition, and plantar fasciitis of his left foot 
and left heel were less likely as not caused or aggravated by 
the Veteran's service-connected gunshot wound to his lower 
right leg.  The examiner explained that there was no 
involvement of the bony architecture.  There had been no 
change in the lower extremity alignment.  Finally, the 
Veteran's muscle strength and neurologic function were not 
significantly compromised, which would predispose him to 
these other conditions.  

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

In a June 2006 VA treatment record, the Veteran was noted to 
have enthesopathy and plantar aponeurosis.  It was also noted 
that the Veteran received steroid injections to his heels. 

Based on the evidence reviewed above, the Board does not find 
that service connection is warranted on a direct basis.  With 
respect to the Veteran's left plantar fasciitis, there is no 
indication that the Veteran sustained an injury to his left 
leg or foot in service and there is no evidence of diagnosis, 
treatment, or complaints of a left foot condition until March 
2006, over twenty five years since the Veteran left the 
service.  This extensive amount of time without any mention 
of a left foot condition heavily weighs against a finding of 
continuity between the Veteran's left plantar fasciitis and 
his period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Likewise, there is no evidence that the Veteran complained of 
a right knee, ankle, and heel condition, apart from the 
muscle injury from the gunshot wound that has already been 
service-connected, until the May 2006 VA examination.  Again, 
this long period of time without mention of these conditions 
tends to preclude a connection between them and the Veteran's 
service.  See id.  Significantly, in the VA examination, the 
examiner concluded that the Veteran's right knee, right 
ankle, and right heel condition, and plantar fasciitis of his 
left foot and left heel were less likely as not caused or 
aggravated by the Veteran's service-connected gunshot wound 
to his lower right leg.  This conclusion was supported by a 
review of the Veteran's medical records and history as well 
as an examination of the Veteran.  Moreover, the examiner 
gave cogent reasons for his findings, explaining that the 
Veteran's gunshot wound did not involve the bone or nerves.  
Of course, the Veteran is already service-connected for the 
injuries to his muscles in that area from the gunshot wound.  
Finally, the Board also notes that in the April 2006 VA 
examination, the Veteran reported falling and spraining his 
right leg, which indicates an intercurrent cause of the 
Veteran's right leg conditions.  Thus, the Board finds that 
service connection is not warranted on a direct basis. 

The Board now turns to whether the Veteran is entitled to 
service connection on a secondary basis.  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to, or the result of, a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

In his September 2006 Notice of Disagreement, the Veteran 
argues that due to continued stress on the right leg from 
having to adapt to its limitations, and due to improper 
healing of the gunshot wound, he has developed considerable 
secondary damage to other parts of the same leg, including 
the knee, foot and ankle.  He also argues that circulatory 
problems in his right leg have been present ever since he was 
wounded in Vietnam, which have now caused these secondary 
conditions.  He further argues that he developed plantar 
fasciitis in his left foot by added stress upon his left leg 
due to compensating for the service-connected disability in 
his right lower leg and foot.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to advance that he has current 
problems with his right knee, right ankle, right heel, and 
left foot, the VA medical opinion addressed above is more 
probative since the issues at hand do not involve a simple 
medical assessment, but rather requires complex medical 
assessments with regard to etiology.  See Jandreau; see also 
Woehlaert.  

In reviewing the evidence discussed above, there is no 
indication that the Veteran has ever walked with an abnormal 
gait or put undue weight on his left leg and foot.  Moreover, 
there is no evidence of circulatory problems.  As discussed 
above, in the May 2006 VA examination, the examiner concluded 
that it was within a reasonable degree of medical certainty 
that the Veteran's right knee, right ankle, and right heel 
condition, and plantar fasciitis of his left foot and left 
heel were less likely as not caused or aggravated by the 
Veteran's service-connected gunshot wound to his lower right 
leg.  The examiner explained that there was no involvement of 
the bony architecture.  There had been no change in the lower 
extremity alignment.  The Veteran's muscle strength and 
neurologic function were not significantly compromised, which 
would predispose him to these other conditions.  Based on 
this examination and the lack of any evidence supporting a 
connection between the Veteran's right knee, ankle and heel 
condition and left plantar fasciitis and his service-
connected residuals of a gunshot wound, the Board finds that 
service connection is not warranted on a secondary basis. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a right knee, ankle, and heel disabilities, 
and left plantar fasciitis, to include as secondary to 
residuals of a gunshot wound to the lower right leg, must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Stroke

The Veteran argues that he is entitled to service connection 
for a mild stroke.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 

A February 2007 private treatment record reflects that the 
Veteran had a prior history of a transient ischemic attack 
(TIA) and was being treated for "spells," which were 
characterized as complex partial seizures.  His first 
"spell-like" event had occurred a year earlier and prompted 
the diagnosis of a TIA.  The Veteran had clonic-type movement 
of the jaw followed by a blank stare.  Then, the Veteran 
became unresponsive.  The record indicates that these spells 
lasted for about one to two minutes, and then the Veteran was 
confused for a couple of minutes, and then appeared to return 
to normal.  However, in retrospect the Veteran was actually 
very confused for several hours after his spells.  Based on 
this record, the Board finds the Veteran has a current 
disability.

The Veteran's service treatment records, including his June 
1970 separation from service examination, are negative for 
any head trauma, strokes, or seizure disorder.  Thus, there 
is no evidence of an in-service disease or injury related to 
the Veteran's TIA's or seizures.  

In an April 2006 VA examination performed in connection with 
this claim, the VA examiner could not find any substantial 
medical reason why a remote gunshot wound to the right lower 
leg would cause any specific type of cerebrovascular insult.  
The Veteran appeared to have normal carotid studies and an 
MRI of the head, so the examiner could not find a reason why 
an isolated wound to a distal extremity would specifically 
cause a TIA.  Therefore, it did not appear that the Veteran's 
gunshot wound to the right lower extremity caused his recent 
TIA.  The examiner could not find any medical reason to base 
any nexus concerning these two issues. 

According to the February 2007 private treatment record, the 
first occurrence of the Veteran's seizures or TIA's was a 
year earlier, or about February 2006.  The Veteran had no 
known history of seizures in the past and there was no 
history of strokes, meningitis, or head injuries as far as 
the Veteran knew. 

A February 2007 private MRI study, conducted to assess the 
Veteran's seizures, revealed a mild ventriculomegaly and 
prominent cortical sulci consistent with atrophy in aging.  
The radiologist diagnosed the Veteran with atrophy.  There 
was no evidence of intracranial hemorrhage. 

The Board finds that service connection is not warranted on a 
direct basis.  There is no evidence showing that the Veteran 
had TIA's or seizures in service or until around February 
2006, over twenty five years since he left the service.  This 
long period of time without any manifestation of the 
Veteran's condition heavily weighs against a finding of 
service incurrence.  See Maxson, supra.  Moreover, the 
February 2007 private MRI study indicates that the Veteran's 
seizures are caused by atrophy due to aging.  Thus, there is 
positive evidence of a more recent, non-service related cause 
of the Veteran's condition.  

In addition to establishing service connection on a direct 
basis, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, service connection for certain 
chronic diseases, including brain hemorrhage, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, service connection is not warranted on a presumptive 
basis.  First, the Veteran does not argue, and the evidence 
does not show, that the Veteran suffered a stroke within one 
year of separation from service.  Moreover, the February 2007 
private treatment record indicates that there is no evidence 
of an intracranial hemorrhage.  Thus, the Veteran has not 
demonstrated entitlement to service connection on a 
presumptive basis for his TIA's or seizures. 

The Veteran is competent to report that he believes that he 
had a stroke, but he is not competent to provide a complex 
medical assessment as to the etiology of a stroke.  Thus, 
service connection is not warranted on a direct or 
presumptive basis. 

The Board also finds that service connection is not warranted 
on a secondary basis.  In the April 2006 VA examination, the 
examiner could find no medical reason why a gunshot wound in 
the right lower leg would cause the Veteran's TIA's or 
seizures.  This medical opinion is considered to be the most 
probative evidence of record.  See Prejean.  Conversely, the 
Veteran's statements are not as probative as the medical 
assessment is complex.  As the most probative evidence 
establishes that there is no causal relationship, the Board 
finds the Veteran is not entitled to service connection on a 
secondary basis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a stroke must be denied.  See Hickson, supra; 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the right lower leg, involving Muscle 
Group XI, is denied. 

Entitlement to service connection for a right knee, right 
ankle, and right heel condition and left plantar fasciitis, 
to include as secondary to a gunshot wound to the lower right 
leg, is denied. 

Entitlement to service connection for a stroke is denied.  



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


